70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gerald MASTRACCHIO, Sr., Plaintiff, Appellant,v.George VOSE, Jr., et al., Defendants, Appellees.
No. 95-1340.
United States Court of Appeals, First Circuit.
Nov. 17, 1995.

Appeal from the United States District Court for the District of Rhode Island [Hon.  Mary M. Lisi, U.S. District Judge]
Gerald Mastracchio on brief pro se.
Michael B. Grant, Senior Legal Counsel, Rhode Island Department of Corrections, on brief for appellees.
D.R.I.
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record and briefs.  Plaintiff was not prejudiced by the magistrate-judge's refusal to continue the hearing and order the return of plaintiff's legal papers because it is clear that plaintiff had no liberty interest in his prison job.  Sandin v. Conner, 115 S.Ct. 2293 (1995);  Bulger v. United States Bureau of Prisons, 65 F.3d 48, 50 (5th Cir.1995).


2
Affirmed.